Citation Nr: 1434129	
Decision Date: 07/31/14    Archive Date: 08/04/14

DOCKET NO.  10-29 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a left knee disability, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1991 to April 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In March 2014 the Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The Board notes that the RO reopened the Veteran's claim for service connection for joint effusion, chondromalacia, distal femoral condyle and osteoarthritis, left knee ("left knee disability") and denied it on the merits in an August 2009 rating decision.  Despite the determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of the previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claims.  Any future development or adjudication of the Veteran's case should take into account both the paper and electronic files.

The issue of entitlement to service connection for a left knee disability on the merits is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  At his hearing before the undersigned in March 2014, prior to the promulgation of a decision by the Board, the Veteran indicated that he wished to withdraw his appeal for entitlement to service connection for right ear hearing loss.

2.  In a June 1998 rating decision, the RO denied the Veteran's claim for service connection for a left knee disability; the Veteran did not appeal that decision and it is final.

3.  Some of the evidence received since the June 1998 final denial is new and relates to an unestablished fact necessary to substantiate the claim for service connection for a left knee disability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the claim for entitlement to service connection for right ear hearing loss have been met.  38 U.S.C.A. § 7105(d)(5) (West 2002 & Supp. 2013); 38 C.F.R. § 20.204 (2013).

2.  New and material evidence has been received to reopen the claim for service connection for a left knee disability.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal

During his March 2014 Board hearing, the Veteran indicated that he wished to withdraw his appeal of the issue of entitlement to service connection for right ear hearing loss.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn on the record during a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  As the claim for service connection for right ear hearing loss has been withdrawn by the Veteran, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to that issue, and it is dismissed.

II.  New and Material Evidence

The Veteran's claim for service connection for a left knee disability was initially denied by way of a June 1998 rating decision.  The Veteran did not appeal the rating decision, nor did he submit relevant evidence within one year of that decision; therefore, it is final.  See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2013); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

Generally, if a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

"New and material evidence" can be construed as that which would contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's disability or injury, even when it would not be enough to convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence considered at the time of the June 1998 rating decision consisted of the Veteran's service treatment records.  Service connection for a left knee disability was denied because there was no currently diagnosed left knee disability and no evidence showing that the Veteran continued to seek treatment for a left knee condition after service.

Evidence added to the record since the June 1998 rating decision includes VA and private treatment records, VA knee examinations, a private medical opinion, and the Veteran's hearing testimony.  This evidence is "new," as it was not previously submitted to agency decision makers.  It is also material, as it relates to unestablished facts necessary to substantiate the Veteran's claim; namely, the presence of a current left knee disability and the etiology of that disability and nature and timing of the Veteran's post-service treatment.  Accordingly, the claim for service connection for a left knee disability is reopened.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).


ORDER

The appeal on the issue of entitlement to service connection for right ear hearing loss is dismissed.

New and material evidence having been received, the claim of entitlement to service connection for a left knee disability is reopened, and to this extent only, the appeal is granted.


REMAND

The claim for service connection for a left knee disability has been reopened, but it must still be considered on the merits.  The Board finds that additional development is necessary prior to adjudication of the claim.

In June 2010, a VA examiner diagnosed the Veteran with chondromalacia patella of the left knee.  He opined that the condition was less likely as not caused by or a result of the Veteran's service-connected right knee disability, but provided no additional explanation.  The examiner also opined that the left knee disability had not been aggravated by the Veteran's right knee disability.  He stated that the left knee symptoms the Veteran experienced were flare-ups of a chronic underlying condition and that, although the Veteran's abnormal gait pattern and the increased workload of the left knee due to the service-connected right knee caused increased pain in the left knee, it was less likely as not that the right knee disability permanently worsened the Veteran's left knee condition.  

In October 2011, the Veteran was afforded another VA knee examination.  The same examiner diagnosed the Veteran with chondromalacia, and opined that the current condition was less likely than not incurred in or caused by an in-service injury, event, or illness.  He stated that although the Veteran was diagnosed with left knee patellofemoral pain in service, he did not report left knee problems on an examination in December 1994, and there was no documentation of continuity in the years following his discharge.  The Board notes that in October 1994 the Veteran described ongoing left knee pain when he reported to have his right knee examined, and the orthopedic clinician suggested the Veteran's "patella femoral problem" could inhibit his ability to return to full duty.  It is unclear whether the clinician was referring to the left, the right, or both knees in issuing that statement.  The Board also notes that the Veteran has testified to experiencing continuous left knee pain since that time.  

In March 2011, the Veteran's private physician submitted a letter stating that he believed the Veteran's chondromalacia of the left knee was very likely due to the injury he incurred in the military and the problems he experienced at that time, but provided no explanation for his opinion.

Based on the foregoing, the Board finds that an additional VA opinion is necessary.

During his hearing, the Veteran also stated that he had been treated since discharge by the private physician who provided the March 2011 medical opinion.  As it does not appear that a request for any medical records from that physician's practice has been made, they should be requested on remand.  Updated VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to complete an authorization form for Sweetwater Medical Group.  If a properly completed release is received, request all relevant records from that facility.  Additionally, update the file with any VA treatment records relevant to the Veteran's claim from July 2009 to the present.  If any requested records are unavailable, the Veteran should be notified of such.

2.  After the above has been completed to the extent possible, send the claims file to a VA physician for review.  If a new examination is deemed necessary, one should be scheduled.  After review of the claims file, the physician should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current left knee disability arose during service or is otherwise related to the Veteran's period of service, to include his reported in-service left knee symptoms and the diagnosis of patellofemoral pain syndrome in February 1993.  Please explain why or why not.

3.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


